Citation Nr: 1243441	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-40 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a right elbow condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel





INTRODUCTION

The Veteran served on active duty from April 2004 to December 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disability and a right elbow disability.  He argues that while in service, he was riding in a "Stryker" Fighting Vehicle, which was rocked by an explosion in front of it and this caused an injury of his low back and his elbow.  He argues that he has had low back pain and right elbow pain since the incident in service.  

The record reflects that the Veteran served as an infantryman in the U.S. Army and he received the Combat Infantryman's Badge.  Because he clearly served in combat, his account of in-combat occurrences is presumed credible. 38 U.S.C § 1154(b).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.

Regarding the Veteran's low back, service treatment records of June 2008 show the Veteran was seen for complaints of low back pain.  He was assessed with muscle contusion of the back.  He was afforded a VA examination in January 2010.  At the time, he was diagnosed with probable lumbar strain with no objective evidence at the time of the examination.  However, the Veteran submitted VA treatment records of March 2012 which show treatment for low back pain.  The records reflect that he received trigger point injections as treatment for the pain.  These records reflect a potential worsening of the Veteran's low back condition, such that a diagnosis and cause may be ascertained. Moreover, the most recent VA treatment records which had been associated with the claim file date to March 2010.  Therefore, there would appear to be a two year period of missing VA treatment records which are relevant to the claim.  

Given the above, a new VA examination is needed to confirm whether the Veteran has a low back disability.  Moreover, outstanding VA treatment records since March 2010 must be obtained and associated with the claim file.  

Regarding the right elbow, the Veteran's accounts of an in-service, combat incident involving the right elbow are presumed credible. VA treatment records of January 2010 show the Veteran was seen for right elbow pain.  He was diagnosed with arthralgia of the right elbow, with differential diagnosis of tendonitis, osteoarthritis, bone spur, and bursitis.  At the January 2010 VA examination he was diagnosed with probable tendonitis.  

Considering the above noted evidence, a new VA examination is needed prior to deciding the claim.  The Veteran has been given a differential diagnosis of tendonitis, osteoarthritis, bone spur, and bursitis.  At the January 2010 examination he was diagnosed with probable tendonitis.  A new examination is needed to confirm the diagnosis of any existing right elbow disability.  Moreover, as noted above, outstanding VA treatment records will be obtained.  There is the possibility that these records show treatment for the right elbow.  Therefore, the issue must be readjudicated once the requested development has been completed.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain and associate with the claim file all of the VA outpatient treatment records for the Veteran for treatment of the low back and right elbow, from March 2010 to the present.  

2.  After the above development has been completed, the RO/AMC must schedule the Veteran for an orthopedic examination to determine the nature and etiology of any disability of the low back and right elbow which the Veteran may have.  The examiner must be instructed to accept the Veteran's account of an in-service incident involving the low back and right elbow.  A complete and thorough examination of the low back and right elbow must be conducted.  The claim file and Virtual VA file must be made available to the examiner.  The examiner is to confirm review of the paper file and any records contained within the Virtual VA file.  

After an examination of the Veteran, the examiner must specify any and all disability(ies) of the low back and right elbow that the Veteran may currently have.  If a disability cannot be diagnosed, the examiner must provide a reason for the lack of diagnosis.  For each disability diagnosed, the examiner must provide an opinion as to whether the disability is due to or the result of an injury in service.  A complete explanation for any opinion rendered must be provided.  

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they must be given an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


